Title: From David Humphreys to Henry Jackson, 27 March 1783
From: Humphreys, David
To: Jackson, Henry


                        
                            Sir
                            Head Quarters March 27th 1783
                        
                        The Commander in Chief thinks it will be well to detain Frye with your Regt until some thing farther is known
                            of the state of affairs—in the mean time lest Captn Brewster should Imagine he had deserted it might be proper to give
                            information of his detention.
                        Nothing farther from Philadelphia has arrived. I am your Most Obedt Servt
                        
                            D. Humphrys A.D.C.
                        
                    